DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022  has been entered.
 
Response to Amendment
Applicants’ after final submission, filed on 04/01/2022, in response to claims 1-11 and 20-28 rejection from the final office action (02/03/2022), by amending claims 1, 6-7, 20, and 28, and Applicants’ RCE submission, filed on 04/21/2022, further amending claim 11 and adding new claim 29, are both entered and will be addressed below. 

Claim Interpretations
The newly added limitation “a lateral aperture” of claim 1, “a second lateral apertur” of claim 6, “a first lateral aperture and a second lateral aperture” of claim 20, the lateral aperture inclusive aperture formed on the manifold/baffle plate or from between the baffle plate and the showerhead. As a result, “a second lateral aperture” is support in Applicants’ drawing. Note these claims include multiple lateral apertures form on the baffle plate but no aperture between the baffle plate and the showerhead. 

The previously added limitations “a surface of the coating is treated with one or more of fluorine and chlorine to improve a property of the coating“ of claim 1, “wherein the coating is annealed to remove defects“ of claim 20, “wherein the surface of the coating is chlorinated” of claim 27, in a product by process claim. An apparatus that has substantially the same composition is considered reading into the claim.

The “layer is formed of” in various claim is considered as “comprises of” (as originally worded in various claims), when a significant portion of a layer includes the cited material, it is considered read into the claim. 

Note also Applicants’ Specification does not include definition of the product of the fluorinating or chlorinating the surface of the coating ([0042]). Therefore, any surface layer that includes fluorine or chlorine that improves any property of the coating is considered reading into the claim. Note also “to remove defects”, the purpose of annealing process is not part of the apparatus. 

The limitations “two radical gas sources” of claim 20 without Specifying the locations of these gas sources relatively to the remote plasma source, therefore, includes any two of the gas sources out of the three gases 190A-190C, (or various precursor sources 195A-195E in Fig. 2).

On the other hand, the ”a first gas source coupled to the gas transport path downstream of the remote plasma unit” and “a second gas source coupled upstream of the remote plasma unit “ of claim 1 specifies the location of these gas sources. While Applicants’ previously amended claims 4-5 describes fluorine and hydrogen, claim 1 does not require these gases specifically, any two plasma gases, including inert gas, read into claim 1. Furthermore, the gases Species used in the remote plasma is an intended use of the apparatus.

“the gas manifold configured to help deliver the second radical gas to an edge of the semiconductor wafer” of claim 1, Applicants’ manifold 150 does not includes structure that specifically concentrate the plasma radical to the edge of the wafer. Therefore, this portion is examined inclusive distribution to both edge and the center area of the wafer.

The “remote plasma unit” in claim 1 is not considered under 35 USC 112f because it does not have functioning language. 

The examiner suggests changing the “remote plasma unit” to “remote plasma”.

The “A semiconductor film pre-clean/etch apparatus comprising” of claim 1, the process performed is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The ”at least one of the first layer or the second layer of the coating is formed by atomic layer deposition (ALD)” of claims 1 and 20, “wherein both the first layer and the second layer are formed by ALD” of claims 8 and 25, “wherein the first layer is formed by ALD and the second layer is formed by at least one of: anodization, chemical vapor deposition (CVD), plasma vapor deposition (PVD), plasma spray coating, or plasma electrolytic oxidation (PEO)” of claims 9 and 26, and newly amended “the coating comprises a composite coating comprising alternating layers of atomic layer deposition deposited aluminum oxide (AI2O3) and atomic layer deposition deposited yttrium oxide (Y2O3)” are a product by process claim. See MPEP 2113.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Firouzdor et al. (US 20150307982, hereafter ‘982), in view of Chang et al. (US 20010003015, hereafter ‘015) and Lin et al. (US 20160273095, hereafter ‘095).
‘982 teaches some limitations of:
Claim 1: PLASMA EROSION RESISTANT THIN FILM COATING FOR HIGH TEMPERATURE APPLICATION (title), In the semiconductor industry, devices are fabricated by a number of manufacturing processes producing structures of an ever-decreasing size. Some manufacturing processes such as plasma etch and plasma clean processes expose a substrate to a high-speed stream of plasma to etch or clean the substrate ([0003], the claimed “A semiconductor film pre-clean/etch apparatus comprising”, note the process performed is an intended use of the apparatus): 
FIG. 1 is a sectional view of a processing chamber 100 having one or more chamber components that are coated with a thin film protective layer in accordance with embodiments of the present invention ([0018], the claimed “a reaction chamber”);
Examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on ([0020]), The susceptor 134 holds one or more substrates during processing ([0026], 2nd sentence, the claimed “a wafer holder within the reaction chamber configured to hold a semiconductor wafer”);
 A remote plasma source (RPS) 150 may generate Fluorine radicals (F*) during cleaning ([0024], 3rd sentence), Examples of cleaning gases that may be used to clean deposited materials from the surfaces of chamber components include halogen-containing gases, such as C2F6, SF6, … NF3, CF4, CHF3, CH2F3, F, NF3, … and SiF4, among others ([0025], 3rd sentence, the claimed “a remote plasma unit”);
A gas panel 152 may provide process and/or cleaning gases to the interior volume 106 through the showerhead 110 via one or more gas delivery lines 138-146 ([0024], the claimed “a gas transport path downstream of the remote plasma unit configured to ensure a gas delivery to the reaction chamber and a uniform mixture of at least two gases; a first gas source coupled to the gas transport path downstream of the remote plasma unit wherein the remote plasma unit is configured to convert a first gas from the first gas source into a first radical gas”; the showerhead 110 is the claimed “a showerhead comprising a showerhead body and a cavity downstream of the gas transport path for dispersing a gas across the semiconductor wafer”);
FIGS. 3-5 illustrate cross sectional side views of articles (e.g., chamber components) covered by one or more thin film protective layers. FIG. 3 illustrates a cross sectional side view of one embodiment of an article 300 having a first protective layer 330 and a second protective layer 308. The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence), Examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on … However, it should be understood that any of the other chamber components, such as those listed above, may also include a thin film protective layer ([0020], the claimed “wherein at least one of the gas transport path, the gas manifold, or the remote plasma unit comprises a coating with a first layer and a second layer; wherein at least one of the first layer or the second layer of the coating is formed by atomic layer deposition (ALD)”, note coating by ALD is a product by process claim, furthermore, ALD is one type of CVD, coating the stacks of Figs. 4-5 by CVD can be considered as ALD); 
One or more thin film protective layer (e.g., first layer 408 and/or second layer 410) in the thin film protective layer stack 406 may be one of YAG, YAM, EAG or YF3. Additionally, some of the protective layers may include Er2O3, Gd2O3, Gd3Al5O12, or a ceramic compound comprising Y4Al2O9 and a solid-solution of Y2O3--ZrO2. In one embodiment, the same ceramic material is not used for two adjacent thin film protective layers (Fig. 4, [0055]), the layers in the protective layer stack 506 may be alternating layers of two different ceramics (Fig. 5, [0061], the claimed “and wherein the first layer and the second layer comprise different materials”).
Claim 4: A remote plasma source (RPS) 150 may generate Fluorine radicals (F*) during cleaning, and may deliver the Fluorine radicals via one or more gas delivery lines 138-146 ([0024], 2nd last sentence, the claimed “wherein the first radical gas is a fluorine radical gas”).

‘982 does not teach the other limitations of:
Claim 1: (1A) a second gas source coupled upstream of the remote plasma unit and configured to provide a second gas to flow through the remote plasma unit, wherein the remote plasma unit is configured to activate the second gas to form a second radical gas;
a plurality of precursor sources coupled upstream of the remote plasma unit and configured to provide one or more precursor gases to flow through the remote plasma unit;
(1B) a gas manifold disposed in the cavity, the gas manifold comprising a lateral aperture and configured to help deliver the second radical gas through holes on the showerhead and to an edge of the semiconductor wafer;
(1C) wherein the first gas source and the corresponding first radical gas are different than the second gas source and the corresponding second radical gas;
(1D) wherein a surface of the coating is treated with one or more of fluorine and chlorine to improve a property of the coating.
Claim 5: wherein the second radical gas is a hydrogen radical gas.
Claim 6: wherein the gas manifold further comprises a second lateral aperture.  

‘015 is an analogous art in the field of POST DEPOSITION SURFACE PASSIVATION OF A CHEMICAL VAPOR DEPOSITED FILM (title) a remote plasma source and channeled to said reactor chamber (abstract). ‘015 teaches that Gas delivery system 89 includes gas supply panel 90 and gas or liquid sources 91A-C (additional sources may be added if desired), containing gases or liquids that may vary depending on the desired processes used for a particular application (Fig. 1A, [0032]), the dry cleaning process can employ remote plasma system 4 to dissociate Cl2 gas molecules and/or other gases. Similarly, remote microwave plasma system 4 can be used to dissociate titanium and other process gas molecules during the deposition process and the dissociated ions can be channeled to chamber 30. The present invention can be used with different cleaning sources including F2, ClF3 and others, and the techniques of the present invention can be employed with different titanium sources, for example, TiI4 (a solid) and any other titanium halide compound. Also, plasma pretreatment step 325 can be used to heat the wafer and stabilize temperature uniformity across the wafer prior to the deposition step ([0098], 4th sentence, the liquid sources 91A-C are coupled upstream of the remote plasma unit), when a process gas is to be vaporized from a liquid precursor, for example TiCl4, process gas control subroutine 165 would be written to include steps for bubbling a delivery gas, such as helium, through the liquid precursor in a bubbler assembly, or introducing a carrier gas ([0055], in other words, sources 91A-C are a plurality of precursor sources coupled upstream of the remote plasma unit), The plasma in either case may further comprise hydrogen and argon and the layer of titanium has been deposited by CVD (abstract), One known CVD method of depositing titanium films includes forming a plasma from a process gas that includes a TiCl4 source gas and a hydrogen (H2) reactant gas in a standard PECVD process ([0008], therefore, at least hydrogen is a second gas source that for a second radical gas), for the purpose of treating deposited layers such as titanium so as to protect them from contaminants during the fabrication process ([0009]). ‘015 further teaches that the process gas is injected into the chamber 30 through central gas inlet 44 in gas-feed cover plate 45 to a first disk-shaped manifold 48 and from thence through passageways 50 in a baffle plate (or blocker plate) 52 to a second disk-shaped manifold 54 ([0037], last sentence, Fig. 1C shows the baffle plate 52 having numerous lateral holes), for the purpose of uniformity ([0003]). Note the manifold 48 and 54 is between the RPS 4 and showerhead 40. Note ‘015 also teaches the limitation of claim 4.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have included at least a hydrogen and three precursors sources 91A-C, as taught by ‘015, upstream of remote plasma source 150 of ‘982, for the purpose of treating deposited layers such as titanium so as to protect them from contaminants during the fabrication process, as taught by ‘015 ([0009], the limitations of 1A, 1C, and 5). Furthermore, to have included manifolds 48, 54 on two sides of the baffle plate 52 with numerous lateral holes, as taught by ‘015, to the showerhead 110 of ‘982 (the limitations of 1B and 6), for the purpose of uniformity, as taught by ‘015 ([0003]). 

‘095 is an analogous art in the field of Articles and methods relating to coatings having superior plasma etch-resistance and which can prolong the life of RIE components are provided. An article has a vacuum compatible substrate and a protective film overlying at least a portion of the substrate. The film comprises a fluorinated metal oxide containing yttrium (abstract) Semiconductor manufacturing etch chambers use components that are coated with chemically resistant materials to reduce degradation of the underlying component, to improve etch process consistency, and to reduce particle generation in the etch chambers. Despite being chemically resistant, the coatings can undergo degradation during cleaning and periodic maintenance where etchant gases combined with water or other solutions create corrosive conditions, for example hydrochloric acid, that degrade the coatings. The corrosive conditions can shorten the useful life of the coated component and may also lead to etch chamber contamination when the components are reinstalled in the chamber. There is a continuing need for improved coatings for etch chamber components ([0003]). ‘095 teaches that The fluoro-annealing process includes introducing fluorine into metal oxide yttrium-containing films by annealing the films at 300° C.˜650° C. in a fluorine containing atmosphere ([0033]), In one version of the invention, yttria (YxOy) is deposited on a vacuum compatible substrate followed by a fluoro-annealing process to convert yttria to yttrium oxyfluoride (YaObFc) or to a mixture of yttria and yttrium oxyfluoride. The yttria and/or yttrium oxyfluoride form a film overlying and protecting the substrate. The film provides an outermost layer that is in contact with the etching environment in the vacuum chamber ([0035], see also other oxide fluorination, for example, [0045]).


Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added fluoro-annealing process, as taught by ‘095, to the oxide outmost layer of ‘982 (the limitation of 1D), for the purpose of extending the life of etch chamber components, as taught by ‘095 ([0003]). 

‘982 further teaches the limitations of:
Claim 10: Examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on … However, it should be understood that any of the other chamber components, such as those listed above, may also include a thin film protective layer ([0020], the claimed “wherein the first layer and the second layer form a composite coating on the remote plasma unit”).
Optionally, claims 1, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982, in view of ‘015, ‘095, and Fu (US 20070190266, hereafter ‘266).
Applicants argued that ‘015 does not teach “a plurality of precursor sources coupled upstream of the remote plasma unit and configured to provide one or more precursor gases to flow through the remote plasma unit”. The examiner does not agree. ‘266 is an optional applied for this limitation too.


‘266 is an analogous art in the field of Water vapor passivation of a wall facing a plasma (title) for semiconductor ([0003]), A chamber passivation method particularly useful for hydrogen plasma cleaning of low-k dielectrics prior to coating a barrier layer into a via hole with hydrogen radicals are provided from a remote plasma source. For each wafer, the chamber is passivated with water vapor (or other gas even more chemabsorbed on plasma facing walls) passed through the remote plasma source prior to the ignition of the hydrogen plasma. The water vapor is absorbed on walls, such as alumina and quartz parts of the remote plasma source, and forms a protective mono-layer that endures sufficiently long to protect the walls during the generation of the hydrogen plasma. Thereby, the plasma facing walls, particularly of a dielectric such as alumina, are protected from etching (abstract). Fig. 2 shows water 62, H2 60, and He 54 feed into RPS 60. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted a plurality of material feed into RPS, for the purpose of generating plasma in RPS.

In case Applicants argue that ‘RPS in ‘982 is not a chamber component as described in “examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on” ([0020]) and ‘982 does not expressly teach the limitations of:
Claim 10: wherein the first layer and the second layer form a composite coating on the remote plasma unit.

‘266 also teaches that the plasma pre-cleaning process of the cited patent application can be improved by passivating the remote plasma source and other walls facing the plasma with water vapor that has not been excited into a plasma, preferably, prior to ignition of the plasma containing hydrogen but no water ([0018], last sentence, see also [0036]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have applied protectively layer in RPS of ‘982, for the purpose of improving the pre-cleaning process, as taught by ‘266 ([0018]). 

Claims 4-6 rejection are discussed above.
Further optionally, claims 1, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982, in view of ‘015, ‘095, ‘266, and Chandrasekharan et al. (US 20160340782, hereafter ‘782).
In case Applicants argued that ‘015 does not clearly teach lateral holes on the baffle plate 52 and the lateral holes has to be a hole between the manifold/baffle plate and the showerhead.

‘782 is an analogous art in the field of LOW VOLUME SHOWERHEAD WITH FACEPLATE HOLES FOR IMPROVED FLOW UNIFORMITY (title) A showerhead in a semiconductor processing apparatus (abstract), for semiconductor ([0003]), applying a plasma to form a thin film layer from the adsorbed reactant gas on the surface of the substrate ([0008], 2nd last sentence). ‘782 teaches that the baffle 210 can include a plurality of through-holes 212 extending through the baffle 210. The through-holes 212 may be provided through a material of the baffle 210 to effectively simulate and mimic porosity. In some implementations, the baffle 210 can be circular and have a diameter greater than a diameter of the stem 222 …  a more spatially uniform flow of gas can be obtained (Fig. 3, [0059], 7th-8th and 13th sentences, Fig. 3 shows through-holes 212 off center, and some off the channel of the narrow tube 224, see also Figs. 6-7 for supports for the baffle, forming many lateral holes between the baffle plate and the showerhead).  

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have included lateral through-holes 212 of ‘782 to the baffle plate 52 of ‘015 (the limitations of 1B and 6), and then combined with ‘982, ‘095 (optionally with ‘266), for the purpose of a more spatially uniform flow of gas, as taught by ‘782 ([0059], 13th sentence).

Claims 4-5 and 10 rejection are discussed above.
Claims 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982, in view of ‘782, Wu et al. (US 20180209042, hereafter ‘042) and ‘095.
‘982 teaches some limitations of:
Claim 20: PLASMA EROSION RESISTANT THIN FILM COATING FOR HIGH TEMPERATURE APPLICATION (title), In the semiconductor industry, devices are fabricated by a number of manufacturing processes producing structures of an ever-decreasing size. Some manufacturing processes such as plasma etch and plasma clean processes expose a substrate to a high-speed stream of plasma to etch or clean the substrate ([0003], the claimed “A semiconductor film pre-clean/etch apparatus comprising”, note the process performed is an intended use of the apparatus): 
FIG. 1 is a sectional view of a processing chamber 100 having one or more chamber components that are coated with a thin film protective layer in accordance with embodiments of the present invention ([0018], the claimed “a reaction chamber”);
Examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on ([0020]), The susceptor 134 holds one or more substrates during processing ([0026], 2nd sentence, the claimed “a wafer holder within the reaction chamber configured to hold a semiconductor wafer”);
 A gas panel 152 may provide process and/or cleaning gases to the interior volume 106 through the showerhead 110 via one or more gas delivery lines 138-146 ([0024]) ,A remote plasma source (RPS) 150 may generate Fluorine radicals (F*) during cleaning ([0024], 3rd sentence), Examples of cleaning gases that may be used to clean deposited materials from the surfaces of chamber components include halogen-containing gases, such as C2F6, SF6, … NF3, CF4, CHF3, CH2F3, F, NF3, … and SiF4, among others ([0025], 3rd sentence), Examples of carrier gases include N2, He, Ar, and other gases inert to cleaning gases (e.g., non-reactive gases). In one embodiment, NF3 and Ar are used to perform the plasma cleaning process ([0025], last two sentences, see also inert radical [0079], 5th sentence of ‘982, if Applicants argue that inert radicals is not necessary generated by the remote plasma source 150, it would have been obvious to include inert radicals to expand the apparatus capability, the claimed “two radical gas sources, comprising a first radical gas source and a second radical gas source different from the first radical gas source; a remote plasma unit configured to convert a first gas provided by the first radical gas source into a first radical gas and configured to convert a second gas provided by the second radical gas source into a second radical gas, the remote plasma unit comprising a main body, a gas inlet, an RF generator, and a gas outlet”);
A gas panel 152 may provide process and/or cleaning gases to the interior volume 106 through the showerhead 110 via one or more gas delivery lines 138-146 ([0024], the claimed “a gas transport path configured to provide a gas delivery from the gas outlet to the reaction chamber and a mixture of at least two gases; and a showerhead for dispersing a gas across the semiconductor wafer”); 
FIGS. 3-5 illustrate cross sectional side views of articles (e.g., chamber components) covered by one or more thin film protective layers. FIG. 3 illustrates a cross sectional side view of one embodiment of an article 300 having a first protective layer 330 and a second protective layer 308. The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence), Examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on … However, it should be understood that any of the other chamber components, such as those listed above, may also include a thin film protective layer ([0020],  the claimed “wherein the remote plasma unit comprises a coating with a first layer and a second layer, wherein the coating covers internal walls of the main body; wherein at least one of the first layer or the second layer of the coating is formed by atomic layer deposition (ALD)”, note coating by ALD is a product by process claim, furthermore, ALD is one type of CVD, coating the stacks of Figs. 4-5 by CVD can be considered as ALD, and the remote plasma source is connected to the chamber space and is considered as one of a chamber component that has protective layers that is being the “so on” in [0020], particularly the plasma erosion is most severe at the plasma generation site);
One or more thin film protective layer (e.g., first layer 408 and/or second layer 410) in the thin film protective layer stack 406 may be one of YAG, YAM, EAG or YF3. Additionally, some of the protective layers may include Er2O3, Gd2O3, Gd3Al5O12, or a ceramic compound comprising Y4Al2O9 and a solid-solution of Y2O3--ZrO2. In one embodiment, the same ceramic material is not used for two adjacent thin film protective layers (Fig. 4, [0055]), the layers in the protective layer stack 506 may be alternating layers of two different ceramics  (Fig. 5, [0061], the claimed “and wherein the first layer and the second layer comprise different materials”).


‘982 does not teach the other limitations of:
Claim 20: (20A) a gas manifold disposed within a cavity of the showerhead, the gas manifold comprising a first lateral aperture and a second lateral aperture, 
(20B) wherein the first layer is formed of a material selected from the group consisting of:
aluminum oxide (AI2O3), yttrium oxide (Y2O3), yttrium oxyfluoride (YOxFy), aluminum fluoride (AIF3), scandium oxide (Sc2O3), hafnium oxide (HfO2), lanthanum oxide (La2O3), samarium oxide (Sm2O3), zirconium oxide (ZrO2), and cerium oxide (CeO2), 
wherein the second layer comprises a material selected from the group consisting of:
aluminum oxide (AI2O3), yttrium oxide (Y2O3), yttrium oxyfluoride (YOxFy), yttrium fluoride (YF3), aluminum fluoride (AIF3), scandium oxide (Sc2O3), hafnium oxide (HfO2), lanthanum oxide (La2O3), samarium oxide (Sm2O3), gadolinium oxide (Gd2O3), erbium oxide (Er2O3), zirconium oxide (ZrO2), and cerium oxide (CeO2),
(20C) and wherein the coating is annealed to remove defects.  
Claim 21: wherein the coating further comprises a third layer, the third layer formed of a material selected from the group consisting of:
yttrium oxyfluoride (YOxFy), yttrium fluoride (YF3), aluminum fluoride (AIF3), scandium oxide (Sc2O3), hafnium oxide (HfO2), lanthanum oxide (La2O3), samarium oxide (Sm2O3), gadolinium oxide (Gd2O3), erbium oxide (Er2O3), zirconium oxide (ZrO2), and cerium oxide (CeO2),
wherein the first coating, the second coating, and the third coating do not comprise the same material.
Claim 24: wherein the second layer is formed of: yttrium oxyfluoride (YOxFy), aluminum fluoride (AlF3), scandium oxide (SC2O3), hafnium oxide (HfO2), or lanthanum oxide (La2O3).

‘782 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added baffle 210 with lateral through-holes 212 of ‘782 to the showerhead 110 of ‘982 (the limitation of 20A), for the purpose of a more spatially uniform flow of gas, as taught by ‘782 ([0059], 13th sentence).

‘042 is an analogous art in the field of MULTI-LAYER PLASMA RESISTANT COATING BY ATOMIC LAYER DEPOSITION (title) Various manufacturing processes expose semiconductor process chamber components to high temperatures, high energy plasma, a mixture of corrosive gases, high stress, and combinations thereof ([0003]). ‘042 teaches that the stress relief layer 216 is amorphous Al2O3 and the second layer 220 is a polycrystalline or amorphous yttrium-containing oxide compound (e.g., Y2O3, YxAlyOz, YxZryOz, YxEryOz) alone or in a single phase with one or more other rare earth metal-containing oxide material. Accordingly, stress relief layer 216 may be a stress relief layer that is deposited prior to deposition of the yttrium-containing oxide layer ([0067], last two sentences), the additional metal oxide layer 228 is fully grown or deposited over the metal oxide layer 224 using ALD (Fig. 2B, [0071], 3rd sentence), the stack 237 may include three different alternating layers (e.g., a first layer of Y2O3, a first layer of Al2O3, a first layer of ZrO2, a second layer of Y2O3, a second layer of Al2O3, a second layer of ZrO2) ([0073], last sentence, and throughout ‘042 for other examples).


Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have applied a first protective layer of Al2O3, a second protective layer of Y2O3, a third protective layer of ZrO2, as taught by ‘042, as the two protective layers of ‘982 (the limitations of 20B), for the purpose of plasma resistant coating, as taught by ‘042 (title) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘095 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added fluoro-annealing process, as taught by ‘095, to the oxide outmost layer of ‘982 converting to yttrium oxyfluoride (the limitation of 20C, 21, and 24), for the purpose of extending the life of etch chamber components, as taught by ‘095 ([0003]). 


‘042 further teaches the limitations of:
	Claim 22: The thickness of each layer in the multi-layer plasma resistant coating may be from about 10 nm to about 1.5 μm ([0027], the claimed “wherein the second layer is on the remote plasma unit and a thickness of the second layer ranges between: 1-50,000 nm”, note this is also taught by ‘982, [0057]).
	Claim 25: MULTI-LAYER PLASMA RESISTANT COATING BY ATOMIC LAYER DEPOSITION (title, the claimed “wherein both the first layer and the second layer are formed by ALD”, note this is a product by process claim. Coating the stacks of Figs. 4-5 by CVD can be considered as ALD in ‘982).

	‘982 further teaches the limitations of:
	Claim 26: The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence, the claimed “wherein the first layer is formed by ALD”),
The second protective layer 308 may be a ceramic thin film protective layer applied over the first protective layer 330 using IAD ([0042], the claimed “and the second layer is formed by at least one of: anodization, chemical vapor deposition (CVD), plasma vapor deposition (PVD), plasma spray coating, or plasma electrolytic oxidation (PEO)” obvious to form oxide of ‘042, note ion assisted deposition is a plasma vapor deposition, note claim 26 is also a product by process claim).
Alternatively, claims 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982, in view of ‘782, ‘042, ‘095, and ‘266.
In case Applicants argue that ‘RPS in ‘982 is not a chamber component as described in “examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on” ([0020]) and ‘982 does not expressly teach the limitations of:
Claim 20: wherein the remote plasma unit (comprises a coating with a first layer and a second layer).

‘266 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have applied protectively layer in RPS of ‘982, for the purpose of improving the pre-cleaning process, as taught by ‘266 ([0018]). 

Claims 21-22 and 24-26 rejection are discussed above.
Claims 2-3, 8-9, 11, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982, ‘015, and ‘095 (optionally with ‘266 and/or ‘782), as being applied to claims 1 and 10 rejection above, further in view of ‘042.
The combination of ‘982, ‘015, and ‘095 (optionally with ‘266 and/or ‘782) does not teach the limitations of:
Claim 2: wherein the first layer is formed of aluminum oxide.
Claim 3: wherein the second layer is formed of yttrium oxide.
Claim 11: wherein the coating comprises a composite coating comprising alternating layers of atomic layer deposition deposited aluminum oxide (AI2O3) and atomic layer deposition deposited yttrium oxide (Y2O3).  
Claim 29: wherein the first layer and the second layer of the coating are formed by atomic layer deposition (ALD), wherein the first layer comprises aluminum oxide (AI2O3), and wherein the second layer yttrium oxide (Y2O3).

‘042 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have applied a first protective layer of Al2O3, a second protective layer of Y2O3, a third protective layer of ZrO2, as taught by ‘042, as the two protective layers of ‘982, for the purpose of plasma resistant coating, as taught by ‘042 (title) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘042 further teaches the limitations of:
	Claim 8: MULTI-LAYER PLASMA RESISTANT COATING BY ATOMIC LAYER DEPOSITION (title, the claimed “wherein both the first layer and the second layer are formed by ALD”, note this is a product by process claim. Coating the stacks of Figs. 4-5 by CVD can be considered as ALD in ‘982).

The combination of ‘982, ‘015, ‘095, and ‘042 further teaches the limitation of:
	Claim 9: The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence, the claimed “wherein the first layer is formed by ALD”),
The second protective layer 308 may be a ceramic thin film protective layer applied over the first protective layer 330 using IAD ([0042], the claimed “and the second layer is formed by at least one of: anodization, chemical vapor deposition (CVD), plasma vapor deposition (PVD), plasma spray coating, or plasma electrolytic oxidation (PEO)” obvious to form oxide of ‘042, note ion assisted deposition is a plasma vapor deposition, note claim 26 is also a product by process claim).

‘982 further teaches the limitations of:
Claim 11: the deposition of the metal oxide 224 and the second metal oxide 228 may be repeated n times to form a stack 237 of alternating layers ([0072], the claimed “wherein formation of the composite coating is repeated several times on the remote plasma unit”, also taught by ‘982, [0061]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘982, ‘015, and ‘095 (optionally with ‘266 and/or ‘782), as being applied to claim 1 rejection above, further in view of Sabri et al. (US 20120222815, hereafter ‘815).
The combination of ‘982, ‘015, and ‘095 (optionally with ‘266 and/or ‘782) does not teach the limitations of:
Claim 7: wherein the gas manifold further comprises a vertical section extending into a wall of the reaction chamber along a direction of the transport path.

‘815 is an analogous art in the field of HYBRID CERAMIC SHOWERHEAD (title) used in semiconductor fabrication modules ([0002]) including plasma ([0056]). ‘815 teaches that As shown in FIGS. 2A-2E, the gas distribution stem 212 may span between the ceramic faceplate assembly 210 and the gas distribution region of the stem sleeve 220 ([0085]) the gas distribution stem 212 to be inserted therethrough ([0071], 2nd sentence), for the purpose of easily removable from the substrate processing showerheads for easy cleaning and faceplate replacement (abstract).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted the sleeve and stem configuration of ‘815, as the showerhead 110 introduction pipe of ‘982, for the purpose of easily removable from the substrate processing showerheads for easy cleaning and faceplate replacement (abstract).
Claim 23, and alternatively claim 24, are rejected under 35 U.S.C. 103 as being unpatentable over ‘982, ‘782, ‘042, ‘095, (optionally with ‘266), as being applied to claim 20 rejection above, further in view of Kim et al. (US 20160307740, hereafter ‘740).
The combination of ‘982, ‘782, ‘042, and ‘095 (optionally with ‘266) does not teach the limitations of:
Claim 23: wherein the first layer is formed of: aluminum fluoride (AlF3) or hafnium oxide (HfO2).

‘740 is an analogous art in the field of Substrate Processing System And Ceramic Coating Method Therefor (title), The system may include a chamber and a ceramic layer on an inner surface of the chamber. The ceramic layer may include yttrium oxyfluoride (YxOyFz) (abstract), The ceramic layer may suppress the inner surface of the chamber from being damaged by a plasma reaction, and thus, it is possible to prevent a particle contamination due to damage of the ceramic layer from occurring ([0070], 2nd sentence). 
‘740 teaches that Referring to FIG. 8, the buffer layer 132 may be formed of or include a mixture of aluminum fluoride (AlF3) and yttrium oxide Y2O3. The mixture of AlF3 and Y2O3 may have a thermal expansion coefficient higher than that of the aluminum layer. in addition, the mixture of AlF3 and Y2O3 may have a thermal expansion coefficient lower than that of the yttrium oxyfluoride (YxOyFz) layer ([0057], i.e. the first layer comprises AlF3 and the second layer comprises yttrium oxyfluoride).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted two layers with a mixture of AlF3 and Y2O3 as the first layer and yttrium oxyfluoride (YxOyFz) as the second layer, as taught by ‘740, as the two protective layers of ‘982, for the purpose of prevent chamber damage, as taught by ‘740 ([0070], 2nd sentence), and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ‘982, ‘015, and ‘095 (optionally with ‘266 and/or ‘782), as being applied to claim 1 rejection above, further in view of TAMITSUJI et al. (US 20100089096, hereafter ‘096).
The combination of ‘982, ‘015, and ‘095 (optionally with ‘266 and/or ‘782) does not teach the limitations of:
Claim 27: wherein the surface of the coating is chlorinated.

‘095 further teaches that The fluorination process can be fluorine ion implantation followed by annealing, fluorine plasma processing at 300° C. or above, fluoropolymer combustion, fluorine gas reaction at an elevated temperature, UV treatment with fluorine gas, or any combination thereof ([0013]) but is silent on specific fluorine gas.

‘096 is solving similar problem as fluorinating agent (title). ‘096 teaches that A specific example of such a fluorinating agent may be an elemental fluorine (F2), or a fluorine compound capable of cleaving a bond between an oxygen atom and a metal atom  … A specific example of such a reactive fluorine compound may be … chlorine trifluoride (CIF3)  ([0036]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted chlorine trifluoride (CIF3) as the fluorination agent of ‘096 for the fluorination process of ‘095, (the resulting surface would have included the same composition as the chlorination of oxide), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over ‘982, ‘782, ‘042, ‘095, (optionally with ‘266), as being applied to claim 20 rejection above, further in view of ‘815.
The combination of ‘982, ‘782, ‘042, and ‘095 (optionally with ‘266) does not teach the limitations of: 
Claim 28: wherein the gas manifold further comprises a vertical section extending into a wall of the reaction chamber along a direction of the transport path.

‘815 is an analogous art in the field as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted the sleeve and stem configuration of ‘815, as the showerhead 110 introduction pipe of ‘982, for the purpose of easily removable from the substrate processing showerheads for easy cleaning and faceplate replacement (abstract).


Response to Arguments
Applicant's arguments filed 04/01/2022 and 04/21/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above. 
Note the previous ground of rejection is maintained based on BRI for the “lateral aperture”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190131113 is cited for post treatment annealing ([0076]). Applicants newly submitted IDS (out of thousands of IDS items), US 20110117728 teaches cleaning apparatus step with fluorine or chlorine ([0023], i.e. same timing as post treatment with fluorine or chlorine on the protective film of the chamber components).

US 20140272341 is cited to a plurality of precursors feed into remote plasma (Fig. 1).

US 20010003271 is cited for SC2O3 or La2O3 as corrosion resistant film ([0062] and Fig. 3). US 9850573 is cited for AlF3 in Er2O3 for resistant ceramic coating (col. 4, lines 4-16) in multiple layer on chamber component 210 (Fig. 2, col. 6, lines 50-52) by ALD (col. 6, lines 23-24).

US 20070264793 is cited for remote plasma including F and H radicals ([0069]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716